Chalmers, J.,
delivered the following dissenting opinion.
Theproperty was sold for partition, the object being, of course, that there might be a fair and equitable division of the proceeds among the several owners. It has resulted in the husband of one of the co-tenants becoming thesoleowner bypaying to the others less than one-third of its value. According to the opinion of the majority of the court, there is no remedy for this injustice, and this court is bound to sanction it, though the commissioner who made the sale refused to recommend its confirmation, and every witness who was examined testified that the price was wholly inadequate, only differing as to the extent of the inadequacy, some placing it as great as five times below the actual market value of the estate. The Chancellor having heard the witnesses, ordered a re-sale, at which sale the appellee, Martin, has bound himself to bid at least twice as much as was bid at the former sale. Counsel for the appellees stated in his argument that no case could be found in England or America, *89where a Chancellor who had declined to receive a manifestly inadequate bid had by a reversal in an appellate court been compelled to do so; and as broad as the statement is, it is perhaps substantially correct; since our own researches have led us to but one such case, to wit, the case of Comstock v. Purple, 49 Ill. 158. The books abound with cases where the lower courts have been reversed for failing to set aside such sales; but if the case cited is not the only one where the converse rule has been applied, my colleagues and myself and counsel on both sides alike have failed to discover another.
Every member of the court concurs with the Chancellor in thinking that the property in this case has been sacrificed at less than a third of its value, and therefore we refuse to confirm the sale as made and reported; but the majority of the court resort to the singular and novel course of confirming it as to all the adult ex-ceptants, and setting it aside as to the minor; or, in other words, they practically refuse to accept the bid as made by the bidder, but give him a chance in this court to raise his bid. I assert that no similar decree in an appellate court can anywhere be found. There are numerous instances where, as in the case of Lefevre v. Laraway, 22 Barb. 167, the courts have declared that the mere fact that there was a minor in the case warranted them in setting aside a sale for inadequacy of price; but nowhere have they held themselves bound to confirm it as to the other parties in interest who were adult. A bid for property exposed to public sale is a single'and indivisible thing, to be accepted or rejected as made, and inasmuch as the bidder can only be compelled to comply with his offer as made, so also he cannot demand that it be split up for his benefit. Even though the court were compelled under the circumstances of this case to allow him the benefit of his inadequate bid, if there was no minor (which I deny), the fact that there is a minor, forbidding, as it does, the perpetration of the injustice to that minor, relieves us from the necessity of ratifying it as to the adults. The minority of one of the defendants forbids the sanctioning of the injustice as to him, and no principle of law therefore compels us to confirm it as to the adults. The bidder must stand or fall by his offer as made at *90the sale, and this seems to have been conceded in the lower court, since the suggestion to increase the bid as to the minor’s interest was heard of first upon the oral argument in this court.